EXHIBIT 10.10
[micronlogo.jpg]
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 557
Boise, ID 83716-9632

Amended and Restated 2004 Equity Incentive Plan (“2004 Equity Incentive Plan”)
Notice of Award and Acknowledgment and Terms and Conditions


Name:
Employee ID:


Effective MMDDYYYY (Award Date), you have been awarded ##,### shares of Micron
Technology, Inc. (the Company) Common Stock.


This Restricted Stock Award is subject to the following:


1. The terms and conditions of the Restricted Award Agreement and
2. The terms and conditions of the 2004 Equity Incentive Plan.


Please review the Restricted Stock Agreement and 2004 Equity Incentive Plan
carefully, as they contain the terms and conditions which govern your Restricted
Stock Award. In addition, a Prospectus summarizing the Plan and the Insider
Trading Calendar and Policy are available for your review.


Unless sooner vested in accordance with Section 3 of the Restricted Stock
Agreement or otherwise in the discretion of the Committee, the restrictions
imposed under Section 2 of the Restricted Stock Agreement will expire as to the
following number of Shares awarded hereunder, on the following respective dates;
provided the Grantee is still employed by the Company or any Affiliate.


Lapse Schedule
Shares
Lapse Date
%
MM/DD/YYY
%
MM/DD/YYY
%
MM/DD/YYY
%
MM/DD/YYY



Acknowledgement
Grantee hereby acknowledges that he/she has reviewed (i) the terms and
conditions of the Restricted Stock Agreement and (ii) 2004 Equity Incentive Plan
and is familiar with the provisions thereof. Grantee acknowledges that a
Prospectus relating to the Plan was made available for review. Grantee hereby
accepts this Award subject to all the terms and provisions of the 2004 Equity
Incentive Plan and Restricted Stock Award.


Grantee acknowledges that the grant and acceptance of this Award do not
constitute an employment agreement and do not assure continuous employment with
Micron Technology, Inc., its affiliated companies, or subsidiaries.


Grantee authorizes Micron Technology, Inc. to release his/her Social Security
Number or Global ID and address information to the Company's Broker who has
agreed to provide brokerage service for 2004 Equity Incentive Plan participants
for the purposes of opening an account under his/her name.
 
 
MICRON TECHNOLOGY, INC.
 
 
a Delaware Corporation
 
 
 
Signature: ___________________________________
 
/s/ Patrick T. Otte
 
 
Patrick T. Otte
Date: _______________________________________
 
Vice President, Human Resources
 
 
Date: MMDDYYYY





--------------------------------------------------------------------------------



RESTRICTED STOCK AGREEMENT TERMS AND CONDITIONS
 
1. Grant of Shares.  The Company hereby grants to the Grantee named on the
Notice of Award (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Micron Technology, Inc. Amended and Restated 2004
Equity Incentive Plan (the “Plan”) and in this award agreement (this
“Agreement”), the number of shares indicated on the Notice of Award of the
Company’s $0.10 par value common stock (the “Shares”).  Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.
 
2. Restrictions.  The Shares are subject to each of the following restrictions. 
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder and such restrictions have not then expired or terminated. 
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered.  If Grantee’s service as a director of the
Company or employment with the Company or any Affiliate terminates for any
reason other than as set forth in paragraph (b) of Section 3 hereof, then
Grantee shall forfeit all of Grantee’s right, title and interest in and to the
Restricted Shares as of the date of termination of such service or employment,
and such Restricted Shares shall revert to the Company.  The restrictions
imposed under this Section shall apply to all shares of the Company’s Stock with
respect to the Restricted Shares or other securities issued in connection with
any merger, reorganization, consolidation, recapitalization, stock dividend or
other change in corporate structure affecting the Stock of the Company.
 
3. Expiration and Termination of Restrictions.  The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):


(a)
On the respective expiration dates specified on the Notice of Award as to the
number of Shares specified thereon; provided Grantee is then still employed by
the Company or any Affiliate or still serves as a director of the Company;



(b)
Termination of Grantee’s service as a director of the Company or employment by
the Company and all Affiliates by reason of death or Disability; or



(c)
Upon the occurrence of a Change in Control.

 
4. Delivery of Shares.  The Shares will be registered in the name of Grantee as
of the Grant Date and will be held by the Company during the Restricted Period
in certificated or uncertificated form.  If a certificate for Restricted Shares
is issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form:
 
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement between the registered owner of the
shares represented hereby and Micron Technology, Inc.  Release from such terms
and conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Micron Technology,
Inc.”
 
Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply if deemed advisable
by the Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.
 
5. Voting and Dividend Rights.  Grantee, as beneficial owner of the Shares,
shall have full voting and dividend rights with respect to the Shares during and
after the Restricted Period.  If Grantee forfeits any rights he may have under
this Agreement in accordance with Section 2, Grantee shall no longer have any
rights as a shareholder with respect to the Restricted Shares or any interest
therein and Grantee shall no longer be entitled to receive dividends on such
stock.


6. Changes in Capital Structure.  In the event of a corporate event or
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the Committee may adjust this award to preserve the
benefits or potential benefits of this award. Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock split), a declaration
of a dividend payable in Stock, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the Shares then subject to
this Agreement shall automatically be adjusted proportionately.
 
7. No Right of Continued Employment.  With respect to a grantee who is employed
by the Company or an Affiliate, nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any Affiliate to terminate such
grantee’s employment at any time, nor confer upon any such grantee any right to
continue in the employ of the Company or any Affiliate.




--------------------------------------------------------------------------------



 
8. Payment of Taxes.  Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code.  Grantee
will, no later than the date as of which any amount related to the Shares first
becomes includable in Grantee’s gross income for federal income tax purposes,
pay to the Company, or make other arrangements satisfactory to the Committee
regarding payment of, any federal, state and local taxes of any kind required by
law to be withheld with respect to such amount.  The Committee may permit
Grantee to surrender to the Company a number of Shares from this Award as
necessary to pay the minimum applicable withholding tax obligation.  The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.
 
9. Amendment.  The Committee may amend, modify or terminate the Award, Notice of
Award and this Agreement without approval of the Grantee; provided, however,
that such amendment, modification or termination shall not, without the
Grantee’s consent, reduce or diminish the value of this Award determined as if
it had been fully vested on the date of such amendment or termination. 
Notwithstanding anything herein to the contrary, the Company is authorized,
without Grantee’s consent, to amend or interpret this Award, the Notice of Award
and this Agreement certificate to the extent necessary, if any, to comply with
Section 409A of the Code and Treasury regulations and guidance with respect to
such law.


10. Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of the Notice of Award and this Agreement and this Agreement shall
be governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of the Notice of Award and this Agreement, the provisions of the Plan shall be
controlling and determinative.
 
11. Severability.  If any one or more of the provisions contained in the Notice
of Award and this Agreement is deemed to be invalid, illegal or unenforceable,
the other provisions of the Notice of Award and this Agreement will be construed
and enforced as if the invalid, illegal or unenforceable provision had never
been included.
 
12. Notice. Notices and communications under the Notice of Award and this
Agreement must be in writing and either personally delivered or sent by
registered or certified United States mail, return receipt requested, postage
prepaid.  Notices to the Company must be addressed to: Micron Technology, Inc.,
8000 S. Federal Way, P.O. Box 6, Boise, ID 83716-9632, Attn: Secretary, or any
other address designated by the Company in a written notice to Grantee. Notices
to Grantee will be directed to the address of Grantee then currently on file
with the Company, or at any other address given by Grantee in a written notice
to the Company.








--------------------------------------------------------------------------------



[micronlogo.jpg]
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 557
Boise, ID 83716-9632

Amended and Restated 2004 Equity Incentive Plan (“2004 Equity Incentive Plan”)
Notice of Grant of Stock Options and Option Agreement and Terms and Conditions


Name:
Employee ID:


Effective MMDDYYYY (Grant Date), you have been granted a Nonqualified Stock
Option to purchase ##,### shares of Micron Technology, Inc. (the Company) Common
Stock at $##.##(USD) per share.


This Option Grant is subject to the following:
1. The terms and conditions of the 2004 Equity Incentive Plan - Stock Option
Agreement and
2. The terms and conditions of the 2004 Equity Incentive Plan.


Please review the Option Agreement and the 2004 Equity Incentive Plan carefully,
as they contain the terms and conditions which govern your option. In addition,
a Prospectus summarizing the Plan and the Insider Trading Calendar and Policy
are available for your review.


Subject to your continued employment, this Option may be exercised in whole or
in part, in accordance with the following schedule:
Shares
Vesting Date
Expiration Date
%
MM/DD/YYYY
MM/DD/YYYY
%
MM/DD/YYYY
MM/DD/YYYY
%
MM/DD/YYYY
MM/DD/ YYYY
%
MM/DD/YYYY
MM/DD/YYYY



Termination Period
This Option may be exercised for thirty (30) days after termination of the
Optionee's employment or consulting relationship with the Company. Upon the
death or Disability of the Optionee, this Option may be exercised for such
longer period as provided in the Plan. If Optionee or his or her beneficiary
exercises the Option after termination of service, the Options may be exercised
only with respect to the shares that were otherwise vested on the date of
Optionee’s termination of service. In no event shall this Option be exercised
later than the Expiration Date as provided in the Option Agreement.


Acknowledgement
Optionee hereby acknowledges that he/she has reviewed (i) the terms and
conditions of this Option Agreement and (ii) 2004 Equity Incentive Plan and is
familiar with the provisions thereof. Optionee acknowledges that a Prospectus
relating to the Plan was made available for review. Optionee hereby accepts this
Option subject to all the terms and provisions of the 2004 Equity Incentive Plan
and this Option Agreement.


Optionee acknowledges that the grant and acceptance of this Option do not
constitute an employment agreement and do not assure continuous employment with
Micron Technology, Inc., its affiliated companies, or subsidiaries.


Optionee authorizes Micron Technology, Inc. to release his/her Social Security
Number or Global ID and address information to the Company's Broker who has
agreed to provide brokerage service for stock plan participants for the purposes
of opening an account under his/her name.
 
 
MICRON TECHNOLOGY, INC.
 
 
a Delaware Corporation
 
 
 
Signature: ___________________________________
 
/s/ Patrick T. Otte
 
 
Patrick T. Otte
Date: _______________________________________
 
Vice President, Human Resources
 
 
Date: MM/DD/YYYY





--------------------------------------------------------------------------------



OPTION AGREEMENT
TERMS AND CONDITIONS


1. Grant of Option. Micron Technology, Inc. (the “Company”) hereby grants to the
Optionee named on the Notice of Grant (“Optionee”), under the Micron Technology,
Inc. Amended and Restated 2004 Equity Incentive Plan (the “Plan”), stock options
to purchase from the Company (the “Options”), on the terms and on conditions set
forth in this agreement (this “Agreement”), the number of shares indicated on
the Notice of Grant of the Company’s $0.10 par value common stock, at the
exercise price per share set forth on the Notice of Grant. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.


2. Vesting of Options. The Option shall vest (become exercisable) in accordance
with the schedule shown on the Notice of Grant of this Agreement.
Notwithstanding the foregoing vesting schedule, upon Optionee’s death or
Disability during his or her Continuous Status as a Participant, or upon a
Change in Control, all Options shall become fully vested and exercisable.


3. Term of Options and Limitations on Right to Exercise. The term of the Options
will be for a period of eight years, expiring at 5:00 p.m., Mountain Time, on
the eighth anniversary of the Grant Date (the “Expiration Date”). To the extent
not previously exercised, the Options will lapse prior to the Expiration Date
upon the earliest to occur of the following circumstances:


(a) Thirty days after the termination of Optionee’s Continuous Status as a
Participant for any reason other than by reason of Optionee’s death or
Disability.


(b) Twelve months after termination of Optionee’s Continuous Status as
Participant by reason of Disability.


(c) Twelve months after the date of Optionee’s death, if Optionee dies while
employed, or during the three-month period described in subsection (a) above or
during the twelve-month period described in subsection (b) above and before the
Options otherwise lapse. Upon Optionee’s death, the Options may be exercised by
Optionee’s beneficiary designated pursuant to the Plan.
    
The Committee may, prior to the lapse of the Options under the circumstances
described in paragraphs (a), (b) or (c) above, extend the time to exercise the
Options as determined by the Committee in writing. If Optionee returns to
employment with the Company during the designated post termination exercise
period, then Optionee shall be restored to the status Optionee held prior to
such termination but no vesting credit will be earned for any period Optionee
was not in Continuous Status as a Participant. If Optionee or his or her
beneficiary exercises an Option after termination of service, the Options may be
exercised only with respect to the Shares that were otherwise vested on
Optionee’s termination of service.


4. Exercise of Option. The Options shall be exercised by (a) written notice
directed to the Global Stock Department of the Company or its designee at the
address and in the form specified by the Company from time to time and (b)
payment to the Company in full for the Shares subject to such exercise (unless
the exercise is a broker-assisted cashless exercise, as described below). If the
person exercising an Option is not Optionee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
Option. Payment for such Shares may be, in (a) cash, (b) in the discretion of
the Company, Shares previously acquired by the purchaser, or (c) any combination
thereof, for the number of Shares specified in such written notice. The value of
surrendered Shares for this purpose shall be the Fair Market Value as of the
last trading day immediately prior to the exercise date. To the extent permitted
under Regulation T of the Federal Reserve Board, and subject to applicable
securities laws and any limitations as may be applied from time to time by the
Committee (which need not be uniform), the Options may be exercised through a
broker in a so-called “cashless exercise” whereby the broker sells the Option
Shares on behalf of Optionee and delivers cash sales proceeds to the Company in
payment of the exercise price. In such case, the date of exercise shall be
deemed to be the date on which notice of exercise is received by the Company and
the exercise price shall be delivered to the Company by the settlement date.


5. Beneficiary Designation. Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of Optionee hereunder
and to receive any distribution with respect to the Options upon Optionee’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights hereunder is subject to all terms and conditions of this
Agreement and the Plan, and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
Optionee, the Options may be exercised by the legal representative of Optionee’s
estate, and payment shall be made to Optionee’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Optionee at
any time provided the change or revocation is filed with the Company.


6. Withholding. The Company or any employer Affiliate has the authority and the
right to deduct or withhold, or require Optionee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Options. The
withholding requirement may be satisfied, in whole or in part, at the election
of the Company, by withholding from the Options Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Company establishes.




--------------------------------------------------------------------------------





7. Limitation of Rights. The Options do not confer to Optionee or Optionee’s
beneficiary designated pursuant to Paragraph 5 any rights of a shareholder of
the Company unless and until Shares are in fact issued to such person in
connection with the exercise of the Options. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Optionee’s service at any time, nor confer upon Optionee any right to
continue in the service of the Company or any Affiliate.


8. Stock Reserve. The Company shall at all times during the term of this
Agreement reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Agreement.


9. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Options may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Options are not assignable or transferable by Optionee
other than by will or the laws of descent and distribution or pursuant to a
domestic relations order that would satisfy Section 414(p)(1)(A) of the Code if
such Section applied to an Option under the Plan; provided, however, that the
Committee may (but need not) permit other transfers. The Options may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee.


10. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Options upon any Exchange or under any foreign, federal,
or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
Options, the Options may not be exercised in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


11. Amendment. The Committee may amend, modify or terminate this Agreement
without approval of the Optionee; provided, however, that such amendment,
modification or termination shall not, without the Optionee's consent, reduce or
diminish the value of this award determined as if it had been fully vested and
exercised on the date of such amendment or termination (with the per-share value
being calculated as the excess, if any, of the Fair Market Value over the
exercise price of the Options). Notwithstanding anything herein to the contrary,
the Company is authorized, without Grantee’s consent, to amend or interpret this
Agreement to the extent necessary, if any, to comply with Section 409A of the
Code and Treasury regulations and guidance with respect to such law.


12. Plan Controls. The terms and conditions contained in the Plan are
incorporated into and made a part of this Agreement and this Agreement shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Agreement, the provisions of the Plan shall be controlling and
determinative.


13. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


14. Severability. If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


15. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to: Micron Technology, Inc., 8000 S. Federal Way, P.O. Box 6, Boise,
ID 83707-0006, Attn: Secretary, or any other address designated by the Company
in a written notice to Optionee. Notices to Optionee will be directed to the
address of Optionee then currently on file with the Company, or at any other
address given by Optionee in a written notice to the Company.








--------------------------------------------------------------------------------



[micronlogo.jpg]
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 557
Boise, ID 83716-9632

Amended and Restated 2004 Equity Incentive Plan Form of Agreement and Terms and
Conditions
 
Amended and Restated 2004 Equity Incentive Plan (“2004 Equity Incentive Plan”)
Notice of Award and Performance Restricted Stock Agreement
Name:   
ID:
Effective MM/DD/YYYY (Grant Date), you have been awarded performance-conditioned
shares of Micron Technology, Inc. (the Company) Common Stock.
 
This Restricted Stock Award is subject to the following:
1.  The terms and conditions of this Restricted Stock Agreement and
2.  The terms and conditions of the 2004 Equity Incentive Plan.
 
Please review the Restricted Stock Agreement and 2004 Equity Incentive Plan
carefully, as they contain the terms and conditions which govern your Restricted
Stock Award.  In addition, a Prospectus summarizing the Plan and the Insider
Trading Calendar and Policy are available for your review.  The target number of
Shares subject to this award is _____(the “Target Award”). Depending on the
Company’s level of attainment of specified performance targets for the
Performance Period as specified in Section 3 of the Restricted Stock Agreement,
you may vest in __% to __% of the Target Award in accordance with the terms and
conditions of this Restricted Stock Agreement. The restrictions imposed under
Section 2 of the Restricted Stock Agreement will expire as to the following
number of Shares awarded hereunder, upon achievement of the performance target;
provided that you are then still employed by the Company or any Affiliate:


% of Shares Vesting*
Achievement of Performance
 
 
 
 
 
 
 
 
 
 

 *Vesting between performance levels will be determined based on straight line
interpolation.


Acknowledgement
 By signing below, you hereby make the following acknowledgements and
agreements. You acknowledge that you have reviewed (i) the terms and conditions
of this Restricted Stock Agreement and (ii) the 2004 Equity Incentive Plan and
are familiar with the provisions thereof.  You acknowledge that a Prospectus
relating to the Plan was made available to you for review.  You hereby accept
this Award subject to all of the terms and provisions of the Plan and Restricted
Stock Agreement.  You hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan.
 
You acknowledge that the grant and acceptance of this Award do not constitute an
employment agreement and do not assure your continuous employment with Micron
Technology, Inc., its affiliated companies, or subsidiaries.
 
You authorize Micron Technology, Inc. to release your Social Security Number or
Global ID and address information to the Company’s Broker who has agreed to
provide brokerage service for stock plan participants for the purposes of
opening an account under your name. 


 
 
MICRON TECHNOLOGY, INC.
 
 
a Delaware Corporation
 
 
 
Signature: ___________________________________
 
/s/ Patrick T. Otte
 
 
Patrick T. Otte
Date: _______________________________________
 
Vice President, Human Resources
 
 
Date: MM/DD/YYYY







--------------------------------------------------------------------------------



RESTRICTED STOCK AGREEMENT TERMS AND CONDITIONS
 
1.    Grant of Shares.  The Company hereby grants to the Grantee named on the
Notice of Award (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Micron Technology, Inc. Amended and Restated 2004
Equity Incentive Plan (the “Plan”) and in this award agreement (this
“Agreement”), the number of shares indicated on the Notice of Award of the
Company’s $0.10 par value common stock (the “Shares”).  Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.
 
2.    Restrictions.  The Shares are subject to each of the following
restrictions.  “Restricted Shares” mean those Shares that are subject to the
restrictions imposed hereunder and such restrictions have not then expired or
terminated.  Restricted Shares may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered.  If Grantee’s service
as a director of the Company or employment with the Company or any Affiliate
terminates for any reason other than as set forth in paragraph (b) of Section 3
hereof, then Grantee shall forfeit all of Grantee’s right, title and interest in
and to the Restricted Shares as of the date of termination of such service or
employment, and such Restricted Shares shall revert to the Company.  The
restrictions imposed under this Section shall apply to all shares of the
Company’s Stock with respect to the Restricted Shares or other securities issued
in connection with any merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure affecting the Stock of the
Company.
 
3.    Expiration and Termination of Restrictions.  The restrictions imposed
under Section 2 will expire, in whole or in part as indicated below, on the
earliest to occur of the following (the period prior to such expiration being
referred to herein as the “Restricted Period”):


(a)
as to the following number of Shares, upon achievement of the performance goal;
provided that Grantee is then still employed by the Company or any Affiliate:



% of Shares Vesting*
Achievement of Performance
 
 
 
 
 
 
 
 
 
 

 *Vesting between performance levels will be determined based on straight line
interpolation.


[Insert definition of Performance Period]. The restrictions will expire, as to
the applicable number of Shares based upon the level of achievement of the
performance goal, on the date of the certification of the level of achievement
of the performance goal and approval of the expiration of the restrictions as to
the applicable number of Shares, provided that Grantee is then still employed by
the Company or any Affiliate.




(b)
If Grantee’s service as a director of the Company or employment by the Company
and all Affiliates is terminated during the Performance Period by reason of
death or Disability, the number of Shares for which the restrictions shall
expire shall be determined by multiplying (i) the number of Shares for which
restrictions would have expired if the performance target in this Section 3 were
fully satisfied, less any Shares for which restrictions had previously expired,
by (ii) a fraction, the numerator of which is the number of days in the
Performance Period preceding the date of the termination due to death or
Disability and the denominator of which is [days in performance period.]



(c)
If a Change in Control occurs during the Performance Period and while Grantee
remains employed, the number of Shares for which the restrictions shall expire
shall be determined by multiplying (i) the number of Shares for which
Restrictions would have expired if the performance goals in this Section 3 were
fully satisfied,) less any Shares for which Restrictions had previously expired,
by (ii) a fraction, the numerator of which is the number of days in the
Performance Period preceding the date of the Change in Control and the
denominator of which is [days in performance period].



Grantee shall forfeit all of Grantee’s right, title and interest in and to any
of the Restricted Shares for which the restrictions shall not have lapsed as of
the end of the Performance Period and such Restricted Shares shall revert to the
Company.
 
4.    Delivery of Shares.  The Shares will be registered in the name of Grantee
as of the Grant Date and will be held by the Company during the Restricted
Period in certificated or uncertificated form.  If a certificate for Restricted
Shares is issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form:




--------------------------------------------------------------------------------



“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement between the registered owner of the
shares represented hereby and Micron Technology, Inc.  Release from such terms
and conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Micron Technology,
Inc.”
 
Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply if deemed advisable
by the Company, with registration requirements under the Securities Act of 1933,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.
 
5.    Voting and Dividend Rights.  Grantee, as beneficial owner of the Shares,
shall have full voting rights with respect to the Shares during and after the
Restricted Period.  Grantee shall accrue cash and non-cash dividends, if any,
paid with respect to the Restricted Shares, but the payment of such dividends
shall be deferred and held (without interest) by the Company for the account of
Grantee until the expiration of the Restricted Period. During the Restricted
Period, such dividends shall be subject to the same vesting restrictions imposed
under Section 2 as the Restricted Shares to which they relate. Accrued dividends
deferred and held pursuant to the foregoing provision shall be paid by the
Company to Grantee promptly upon the expiration of the Restricted Period (and in
any event within thirty (30) days of the date of such expiration).


6.    Changes in Capital Structure.  In the event of a corporate event or
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the Committee may adjust this award to preserve the
benefits or potential benefits of this award. Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock split), a declaration
of a dividend payable in Stock, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the Shares then subject to
this Agreement shall automatically be adjusted proportionately.
 
7.    No Right of Continued Employment.  With respect to a grantee who is
employed by the Company or an Affiliate, nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate such grantee’s employment at any time, nor confer upon any such
grantee any right to continue in the employ of the Company or any Affiliate.
 
8.    Payment of Taxes.  Upon issuance of the Shares hereunder, Grantee may make
an election to be taxed upon such award under Section 83(b) of the Code. 
Grantee will, no later than the date as of which any amount related to the
Shares first becomes includable in Grantee’s gross income for federal income tax
purposes, pay to the Company, or make other arrangements satisfactory to the
Committee regarding payment of, any federal, state and local taxes of any kind
required by law to be withheld with respect to such amount.  The Committee may
permit Grantee to surrender to the Company a number of Shares from this Award as
necessary to pay the minimum applicable withholding tax obligation.  The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.
 
9.     Amendment.  The Committee may amend, modify or terminate the Award,
Notice of Award and this Agreement without approval of the Grantee; provided,
however, that such amendment, modification or termination shall not, without the
Grantee’s consent, reduce or diminish the value of this Award determined as if
it had been fully vested on the date of such amendment or termination. 
Notwithstanding anything herein to the contrary, the Company is authorized,
without Grantee’s consent, to amend or interpret this Award, the Notice of Award
and this Agreement certificate to the extent necessary, if any, to comply with
Section 409A of the Code and Treasury regulations and guidance with respect to
such law.


10.    Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of the Notice of Award and this Agreement and this Agreement shall
be governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of the Notice of Award and this Agreement, the provisions of the Plan shall be
controlling and determinative.
 
11.    Severability.  If any one or more of the provisions contained in the
Notice of Award and this Agreement is deemed to be invalid, illegal or
unenforceable, the other provisions of the Notice of Award and this Agreement
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.
 
12.    Notice. Notices and communications under the Notice of Award and this
Agreement must be in writing and either personally delivered or sent by
registered or certified United States mail, return receipt requested, postage
prepaid.  Notices to the Company must be addressed to: Micron Technology, Inc.,
8000 S. Federal Way, P.O. Box 6, Boise, ID 83716-9632, Attn: Secretary, or any
other address designated by the Company in a written notice to Grantee. Notices
to Grantee will be directed to the address of Grantee then currently on file
with the Company, or at any other address given by Grantee in a written notice
to the Company.




--------------------------------------------------------------------------------



[micronlogo.jpg]
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 557
Boise, ID 83716-9632

Amended and Restated 2004 Equity Incentive Plan Form of Agreement and Terms and
Conditions
 
Amended and Restated 2004 Equity Incentive Plan (“2004 Equity Incentive Plan”)
Notice of Award (“Notice of Award”) and Performance Unit Agreement
Name:   
ID:
 
Effective MM/DD/YYYY (Grant Date), you have been awarded performance units (the
“Performance Units”) representing the right to earn, on a one-for-one basis,
shares of Micron Technology, Inc. (the “Company”) common stock (“Shares”).


The Performance Units are subject to the following:
1.    The terms and conditions of this Performance Unit Agreement and
2.    The terms and conditions of the 2004 Equity Incentive Plan.
 
Please review the Performance Unit Agreement and 2004 Equity Incentive Plan
carefully, as they contain the terms and conditions which govern your
Performance Unit Award.  In addition, a Prospectus summarizing the Plan and the
Insider Trading Calendar and Policy are available for your review. 


The target number of Shares subject to this award is [______] (the “Target
Award”). Depending on the Company’s level of attainment of specified performance
targets for the Performance Period (as defined in Section 2 of the Performance
Unit Agreement), you may earn 0% to 200% of the Target Award, in accordance with
the performance metrics described on Exhibit A hereto and terms and conditions
of this Performance Unit Agreement.




Acknowledgement
By signing below, you hereby make the following acknowledgements and agreements.
You acknowledge that you have reviewed (i) the terms and conditions of this
Performance Unit Agreement and (ii) the 2004 Equity Incentive Plan and are
familiar with the provisions thereof.  You acknowledge that a Prospectus
relating to the Plan was made available to you for review.  You hereby accept
this Award subject to all of the terms and provisions of the Plan and
Performance Unit Agreement.  You hereby agree to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan.
 
You acknowledge that the grant and acceptance of this Performance Unit Award do
not constitute an employment agreement and do not assure your continuous
employment with Micron Technology, Inc., its affiliated companies, or
subsidiaries.
 
You authorize Micron Technology, Inc. to release your Social Security Number or
Global ID and address information to the Company’s Broker who has agreed to
provide brokerage service for stock plan participants for the purposes of
opening an account under your name. 


 
 
MICRON TECHNOLOGY, INC.
 
 
a Delaware Corporation
 
 
 
Signature: ___________________________________
 
/s/ Patrick T. Otte
 
 
Patrick T. Otte
Date: _______________________________________
 
Vice President, Human Resources
 
 
Date: MM/DD/YYYY









--------------------------------------------------------------------------------





PERFORMANCE UNIT AGREEMENT TERMS AND CONDITIONS


1.    Grant of Shares.  The Company hereby grants to the Grantee named on the
Notice of Award (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Micron Technology, Inc. Amended and Restated 2004
Equity Incentive Plan (the “Plan”) and in this award agreement (this
“Agreement”), the target number of performance units indicated on the Notice of
Award (the “Performance Units”) representing the right to earn, on a one-for-one
basis, shares of Micron Technology, Inc. (the “Company”) $0.10 par value common
stock (“Shares”).


2.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, for
purposes of this Agreement:


(a)
Confirmed Performance Units is defined in Exhibit A.



(b)
Conversion Date is defined in Exhibit A.



(c)
Final Payout Factor is defined in Exhibit A.



(d)
Performance Period means [______________].



(e)
Target Award means the number of performance units granted pursuant to this
Agreement, as indicated in the Notice of Award.



(f)
[Insert Performance Metric and definition]



3.    Performance Units. The Performance Units have been credited to a
bookkeeping account on behalf of Grantee. The Performance Units will be earned
in whole, in part, or not at all, as provided on Exhibit A attached hereto. Any
Performance Units that fail to vest in accordance with the terms of this
Agreement will be forfeited and reconveyed to the Company without further
consideration or any act or action by Grantee.


4.    Conversion to Shares. Except as otherwise provided herein, the Confirmed
Performance Units will be converted to actual unrestricted Shares (one Share per
Confirmed Performance Unit) on the Conversion Date, provided that Grantee has
remained continuously employed through the Conversion Date. These shares will be
registered on the books of the Company in Grantee’s name as of the Conversion
Date and stock certificates for the Shares shall be delivered to Grantee or
Grantee’s designee upon request of Grantee. Notwithstanding the foregoing, if
Grantee’s employment is terminated during the Performance Period by reason of
death or Disability, then (A) the number of Performance Units earned shall be
determined by multiplying (i) the Target Award, by (ii) a fraction, the
numerator of which is the number of days in the Performance Period preceding the
date of the termination due to death or Disability and the denominator of which
is [insert number of days in Performance Period], and (B) any such earned
Performance Units shall convert to Shares on the date of Grantee’s termination
of employment. If Grantee’s employment is terminated during the Performance
Period for any reason other than death or Disability, then Grantee’s Performance
Units will be forfeited and reconveyed to the Company without further
consideration or any act or action by Grantee.


5.    Change in Control. If a Change in Control occurs during the Performance
Period and while Grantee remains employed, the number of Performance Units
earned shall be determined by multiplying (i) the Target Award, by (ii) a
fraction, the numerator of which is the number of days in the Performance Period
preceding the effective date of the Change in Control and the denominator of
which is [insert number of days in Performance Period].


6.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Units may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company. The Performance Units may not be sold, assigned,
transferred or otherwise disposed of by Grantee other than by will or the laws
of descent and distribution.


7.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units will not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.




--------------------------------------------------------------------------------



8.    Limitation of Rights. The Performance Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company to terminate Grantee’s employment at
any time, nor confer upon Grantee any right to continue in employment of the
Company.


9.    Dividend Rights. If any dividends or other distributions are paid with
respect to the Shares while the Performance Units are outstanding, the dollar
amount or fair market value of such dividends or distributions with respect to
the number of Shares then underlying the Performance Units shall be credited to
a bookkeeping account and held (without interest) by the Company for the account
of Grantee until the Conversion Date. Such amounts shall be subject to the same
vesting and forfeiture provisions as the Performance Units to which they relate.
Accrued dividends held pursuant to the foregoing provision shall be paid by the
Company to Grantee on the Conversion Date, provided Grantee is then still
employed by the Company.


10.    Payment of Taxes. The Company employing Grantee has the authority and the
right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the vesting or settlement of the
Performance Units. The withholding requirement may be satisfied, in whole or in
part, by withholding Shares upon the settlement of the Performance Units having
a Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company will, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to Grantee.


11.    Amendment. The Committee may amend, modify or terminate this Agreement
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.


12.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of the Notice of Award and this Agreement and this Agreement shall
be governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of the Notice of Award and this Agreement, the provisions of the Plan shall be
controlling and determinative.


13.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.


14.    Severability. If any one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


15.    Notice. Notices and communications under the Notice of Award and this
Agreement must be in writing and either personally delivered or sent by
registered or certified United States mail, return receipt requested, postage
prepaid.  Notices to the Company must be addressed to: Micron Technology, Inc.,
8000 S. Federal Way, P.O. Box 6, Boise, ID 83716-9632, Attn: Secretary, or any
other address designated by the Company in a written notice to Grantee. Notices
to Grantee will be directed to the address of Grantee then currently on file
with the Company, or at any other address given by Grantee in a written notice
to the Company.




--------------------------------------------------------------------------------





Exhibit A


Performance Units


The Performance Units will be earned, in whole or in part, based on (i)
Grantee’s continued employment with the Company, and (ii) [the achievement of
the performance metric] over the Performance Period, as follows:




[Performance Metric]
Payout Factor:
% of Target Award Earned (1)
 
 
 
 
 
 
 
 



(1) Payouts between performance levels will be determined based on straight line
interpolation.


Determination of Payout. No later than 60 days after the end of the Performance
Period (the “Confirmation Date”), the Committee shall determine and certify (i)
[the results of the performance metric], and (ii) the resulting payout factor as
set forth above (the “Final Payout Factor”). The Target Award shall be
multiplied by the Final Payout Factor to determine the number of Performance
Units earned and vested (“Confirmed Performance Units”).


Payout Timing (Conversion to Shares). The Confirmed Performance Units shall
automatically convert to Shares on the Confirmation Date (the “Conversion
Date”); provided that Grantee has remained continuously employed through the
Conversion Date.




